DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; 10-20 are withdrawn.
This action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (Yamashita, US 2011/0275918) in view of Hansen et al. (Hansen, US 5,293,770).
Regarding claim 1, Yamashita teaches a self-calibrating sweat sensor device comprising: a sweat sensor module that includes a sensor, the sweat sensor module having a surface adapted to contact skin of a subject during sweat sensing (see entire document, especially Figures 1-3, 9 10-14, 16-23 13); and teaches that a calibration module can be removed from the device  (see entire document, especially Figures 10-14; [0130] The calibration fluid storage unit 38 is removable, and the calibration fluid storage unit 38 can be detached to supplement the calibration fluid when the calibration fluid runs out), however, the limitations of the calibration module removably affixed to the surface of the sweat sensor module that is adapted to contact skin of the subject during subject sweat sensing, the calibration module having a housing that forms a reservoir and defines an aperture, the aperture being adjacent the sensor in the sensor module when the calibration module is removably affixed to said surface, the reservoir having a first portion separated from a second portion by a rupturable membrane, the first portion in communication with the aperture and the second portion including at least one calibration medium is not directly taught.
Hansen teaches a related system including a removable calibration component attachable to a sensor section which can be affixed to skin, and reasonably teaches the limitations the calibration module removably affixed to the surface of the sweat sensor module that is adapted to contact skin of the subject during subject sweat sensing, the calibration module having a housing that forms a reservoir and defines an aperture, the aperture being adjacent the sensor in the sensor module when the calibration module is removably affixed to said surface, the reservoir having a first portion separated from a second portion by a rupturable membrane, the first portion 
Regarding claim 2, the limitations are met by Yamashita in view of Hansen, where Hansen teaches wherein the second portion of the reservoir is collapsible (see Figures 2-3. element 4 is collapsible, see col. 5 lines 54-65 materials known to be collapsible, like aluminum metals/plastics). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known removable calibration module configuration for another to obtain predictable results of supplying calibration fluid to a sensor module at an interface in order to allow for sensor calibrations to occur.
Regarding claim 4, the limitations are met by Yamashita in view of Hansen, where Yamashita teaches a flow restrictor that restricts a flow of sweat or the calibration medium to the sensor (see entire document, especially Figures 2, 5-6, 9-13, 16-20, 22-23, interpreted to read on the aperture made in elements 22 to transfer the sample).
Regarding claim 5, the limitations are met by Yamashita in view of Hansen, where the combination teaches wherein the flow restrictor is between the sweat sensor module and the calibration module (see Hansen Figures 2-3, see Yamashita Figures 2, 5-6, 9-13, 16-20, 22-23, interpreted to read on the aperture made in elements 22 to transfer the sample). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known removable calibration module configuration for 
Regarding claim 6, the limitations are met by Yamashita in view of Hansen, where Yamashita teaches wherein the flow restrictor is selected from a flow limiting element, a flow constriction element, and a flow stopping element (see entire document, especially Figures 2, 5-6, 9-13, 16-20, 22-23, interpreted to read on the aperture made in elements 22 to transfer the sample; flow stopping element interpreted as any structure not allowing flow).
Regarding claim 7, the limitations are met by Yamashita in view of Hansen, where Yamashita teaches wherein the flow limiting element is a textile and the flow constriction element is a small aperture in a film (see entire document, especially Figures 2, 5-6, 9-13, 16-20, 22-23, flow constriction element interpreted to read on the aperture made in elements 22 to transfer the sample, in the alternative, follow stop can be any portion of the device that does not allow for flow, and thus such teaches this limitation in the alternative to the former explanation).
Regarding claim 8, the limitations are met by Yamashita in view of Hansen, where Hansen teaches wherein the second portion includes more than one calibration medium (see Figures 2-4, when barrier 3 ruptured, chamber 4 material mixes with material 11, thus by natural equilibrium, chamber 5 will also contain material 11 in use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known removable calibration module configuration for another to obtain predictable results of supplying calibration fluid to a sensor module at an interface in order to allow for sensor calibrations to occur.

Allowable Subject Matter
Claims 3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 while sponges are common absorbent materials known to cause wicking action, the sponge positioned where it is claimed in relations to the other required structures and functions is not discussed in the art of record, and including the required features of the claim 1 including first and second portions with a calibration medium separated by a rupturable membrane are not taught, suggested or reasonably obvious in view of the art of record. Claim 9, the art of record teaches a sensor system with multiple sensors, and teaches that multiple calibration fluids can be used in systems, but the combined features of the portions as claimed with those features of claims 8 and 1 where a rupturable membrane separates the subchambers from first section in the combined device is not taught, suggested or reasonably made obvious by the art of record.

Response to Arguments
The examiner acknowledges applicant’s amendments to the claims, drawings, and specification filed 6/16/2021.
Applicant’s arguments regarding the objections to the specification and drawings have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Applicant’s issue is with the combination of second reference teachings, and appears to be with the interpretation and meaning of “affixed”. The term “affixed” is only found in the original claim as filed. The plain meaning is taken from the Merriam-Webster dictionary, and defined as “1 : to attach physically //affix a stamp to a letter 2 : to attach in any way : add, append //affix a signature to a document”. Thus, the configuration of the two components being affixed reads on any connection of the two, not just the configuration when the membrane is ruptured contrary to applicant’s arguments. In addition, the independent claim does not limit the rupturable membrane in any way to even preclude the configuration when the membrane is ruptured, merely that such membrane is present in the calibration module, which such is certainly a structure of Hansen. The rejections are respectfully maintained. It is suggested that if this is the believed to be novel feature, then applicant should further limit the different configurations of affixation to preclude the combination rejection as applied (i.e. what is considered the affixation configuration(s) structurally, the rupturable membrane is not ruptured, etc. to clearly set forth the argued distinction trying to be made but not presently claimed; Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)), but such amendments will require further search/consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,064,618 teaches a similar system with different arrangement of rupturing membrane and calibration fluid with a sensor with suction caused by an absorbent in a waste chamber. US 5,443,077 teaches a similar calibration system with calibration fluid cavity able to be connected to a sensor to calibrate. US 2005/0277912 teaches more than one calibration fluid in different reservoirs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791